Case 1:20-cv-20298-PAS Document 114 Entered on FLSD Docket 02/23/2021 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CV-20298 SEITZ
                               CASE NO. 15-CR-20709 UNGARO (SEITZ)

  MICHAEL JOHN ALCOCER-ROA,

         Movant,

  v.

  UNITED STATES OF AMERICA,

         Respondent.
                                                        /

                        ORDER CLARIFYING [DE-113] AND DENYING
                   MOVANT’S APPLICATION TO PROCEED IN FORMA PAUPERIS

         THIS MATTER is before the Court on Movant’s Application to Proceed in Forma Pauperis

  (“IFP”) (DE 110 in 20-cv-202980) following the Court’s Final Order (DE 100) denying his § 2255

  Motion and Order (DE 109) denying his Motion for Reconsideration. The Court considered

  Movant’s filing, the record and the applicable law and previously entered a paperless Order

  summarily denying the application. (DE 113). For the reasons discussed below, the Court’s

  prior Order is clarified and the Movant’s IFP Application is denied for the reasons discussed.

         First, if Movant is seeking IFP status before this Court, no filing fee is required. See

  Rule 3 Governing Section 2255 Proceedings for the United States District Courts, as noted by

  the advisory committee’s note to the 1976 adoption of the Rule. Therefore, any request for IFP

  status before this Court is DENIED.

         Second, if Movant is seeking IFP status on appeal, such a determination is governed by

                                                   1
Case 1:20-cv-20298-PAS Document 114 Entered on FLSD Docket 02/23/2021 Page 2 of 3



  Fed. R. App. P. 24 and 28 U.S.C. § 1915, which require a showing before the trial court that

  “good faith” exists to proceed IFP on appeal. See Fed. R. App. P. 24(a)(2); see also 28 U.S.C.

  § 1915(a)(3). “Good faith” is demonstrated when a movant seeks appellate review of any non-

  frivolous issues. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). However, an IFP

  action is frivolous if it is without arguable merit in either law or fact. Neitzke v. Williams, 490

  U.S. 319, 325 (1989); Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). Where a claim is

  arguable, but “ultimately will be unsuccessful,” the claim should survive a frivolity review. See

  Cofield v. Ala. Pub. Serv. Comm'n, 936 F.2d 512, 515 (11th Cir. 1991). In this case, Movant has

  not identified any non-frivolous grounds for appeal of the Court’s Final Order (DE 100) denying

  his § 2255 Motion and Order (DE 109) denying his Motion for Reconsideration, much less that

  the appeals of these Orders will ultimately prove successful. See Weeks v. Jones, 100 F.3d 124,

  127 (11th Cir. 1996); Clark v. State of Ga. Pardons and Paroles Bd., 915 F.2d 636, 639 (11th Cir.

  1990) (lawsuit is frivolous if the chances of ultimate success are slight). Therefore, the

  application seeking IFP status on appeal is also DENIED.

         Denial of this IFP application, however, does not preclude the Movant from filing

  another application to proceed IFP on appeal. However, he is cautioned that the application

  must be filed directly with the Court of Appeals, within thirty days of the district court’s order

  of denial, pursuant to Fed. R. App. P. 24(a)(5).

         DONE AND ORDERED in Miami, Florida, this 23rd day of February, 2021.




                                                 PATRICIA A. SEITZ
                                                 United States Senior District Judge
                                                     2
Case 1:20-cv-20298-PAS Document 114 Entered on FLSD Docket 02/23/2021 Page 3 of 3




  cc:   Michael John Alcocer-Roa, Pro Se
        Reg. No. 63126-018
        Miami FCI - Miami Camp / Unit - J
        Federal Correctional Institution
        Inmate Mail/Parcels
        Post Office Box 779800
        Miami, FL 33177

        Aimee C. Jimenez, AUSA
        United States Attorney's Office
        99 NE 4 Street
        Miami, FL 33132
        Email: aimee.jimenez@usdoj.gov




                                            3
